          Case 2:20-cv-00497-JAT Document 66 Filed 06/05/20 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Nicholas Casavelli, et al.,                   No. CV-20-00497-PHX-JAT
10                     Plaintiffs,                     ORDER
11       v.
12       Donna J Johanson, et al.,
13                     Defendants.
14
15             Pending before the Court are the Motion for a Temporary Restraining Order filed
16   by Plaintiffs Nicholas Casavelli and Nicolina Castelli (Doc. 51) and Plaintiffs’ Motion to
17   Strike (Doc. 49). The Court now rules.1
18   I.        BACKGROUND
19             Plaintiffs previously requested a temporary restraining order that was denied.
20   (Doc. 13). Plaintiffs then filed the Amended Complaint (Doc. 14), which is the operative
21   pleading for purposes of this temporary restraining order. (Doc. 51 (citing the Amended
22   Complaint (Doc. 14)).2 In essence, as the order denying the first request for a temporary
23   restraining order recounted, (Doc. 13), Plaintiffs ask the Court to enjoin a pending
24
     1
      The Court finds that a hearing is unnecessary for either of the pending motions (Doc. 51;
25   Doc. 49) as the issues have been fully briefed and oral argument would not have aided the
     Court’s decisional process. Partridge v. Reich, 141 F.3d 920, 926 (9th Cir. 1998); Lake at
26   Las Vegas Inv’rs Grp. v. Pac. Dev. Malibu Corp., 933 F.2d 724, 729 (9th Cir. 1991); Prison
     Legal News v. Ryan, No. CV-15-02245-PHX-ROS, 2019 WL 1099882, at *1 n.1 (D. Ariz.
27   Mar. 8, 2019).
28   2
       Plaintiffs have since filed two motions to amend the Amended Complaint (Doc. 14).
     (Doc. 52; Doc. 54). Those motions are still pending.
         Case 2:20-cv-00497-JAT Document 66 Filed 06/05/20 Page 2 of 5



 1   Maricopa County Superior Court proceeding. (Doc. 51). Boiled down, Plaintiffs allege that
 2   Defendants conspired to defraud them of certain property and that—in the underlying state
 3   court proceeding—court officials, the parties, and counsel acted to deprive Plaintiffs of
 4   their constitutional rights. (Doc. 14; see also Doc. 13 at 2–3 (discussing the underlying
 5   factual background)).
 6   II.    LEGAL STANDARD
 7          A request for a temporary restraining order (“TRO”) under Federal Rule of Civil
 8   Procedure 65(b) is “an extraordinary remedy that may only be awarded upon a clear
 9   showing that the plaintiff is entitled to such relief.” See Winter v. Nat. Res. Def. Council,
10   Inc., 555 U.S. 7, 22 (2008); Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d
11   832, 839 n.7 (9th Cir. 2001). To show entitlement, a party must show “that he is likely to
12   succeed on the merits, that he is likely to suffer irreparable harm in the absence of
13   preliminary relief, that the balance of equities tips in his favor, and that an injunction is in
14   the public interest.” Winter, 555 U.S. at 20.3 A TRO may issue, ex parte, if: “(A) specific
15   facts in an affidavit or a verified complaint clearly show that immediate and irreparable
16   injury, loss, or damage will result to the movant before the adverse party can be heard in
17   opposition; and (B) the movant’s attorney certifies in writing any efforts made to give
18   notice and the reasons why it should not be required.” Fed. R. Civ. P. 65(b)(1).
19   III.   ANALYSIS
20          Plaintiffs’ Motion (Doc. 51) fails for two reasons. First, Plaintiffs did not establish
21   entitlement to a TRO. Second, Plaintiffs failed to comply with Rule 65(b)(1).
22          Plaintiffs did not establish that they are entitled to a TRO. Plaintiff’s Motion
23   (Doc. 51) does not analyze any of the Winter factors, fails to make any argument as to
24   Plaintiffs’ likelihood of success on the merits, and makes conclusory allegations about why
25   3
       Where a party “can only show that there are ‘serious questions going to the merits’—a
     lesser showing than likelihood of success on the merits—then a preliminary injunction may
26   still issue if the ‘balance of hardships tips sharply in the [party]’s favor,’ and the other two
     Winter factors are satisfied.” Shell Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291
27   (9th Cir. 2013) (quoting All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir.
     2011)). Under the Ninth Circuit’s “serious questions” test, “[t]he elements . . . must be
28   balanced, so that a stronger showing of one element may offset a weaker showing of
     another.” Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012).

                                                  -2-
       Case 2:20-cv-00497-JAT Document 66 Filed 06/05/20 Page 3 of 5



 1   their constitutional rights have been violated and vague claims that they will be prejudiced
 2   without issuance of a TRO. See Greater Open Door Church of God in Christ v. Broadway
 3   Fed. Bank, No. CV 12-8549 FMO (SHX), 2013 WL 12139115, at *1 (C.D. Cal. Feb. 6,
 4   2013) (denying TRO under similar circumstances); Przybylski v. Stumpf, No. CV-10-8073-
 5   PCT-GMS, 2010 WL 2025393, at *1 (D. Ariz. May 19, 2010) (same). Temporary
 6   injunctive relief may not issue “unless the movant, by a clear showing, carries the burden
 7   of persuasion” of showing a likelihood of success on the merits. See Mazurek v. Armstrong,
 8   520 U.S. 968, 972 (1997) (citation omitted); Przybylski, 2010 WL 2025393, at *1. Because
 9   Plaintiffs failed to meet that burden, their request for a TRO will be denied.
10          Additionally, Plaintiffs filed the Motion (Doc. 51) ex parte but failed to “clearly
11   show that immediate and irreparable injury, loss, or damage will result to the movant before
12   the adverse party can be heard in opposition” and explain what efforts they made to give
13   notice and why notice should not be required. See Fed. R. Civ. P. 65(b)(1); LRCiv 65.1
14   (“Ex parte restraining orders shall only issue in accordance with Rule 65, Federal Rules of
15   Civil Procedure.”); see Davenport v. Rhodes, No. CV 18-00249-TUC-RM, 2018 WL
16   9801143, at *8 (D. Ariz. Sept. 7, 2018) (collecting cases). In fact, Plaintiffs did not even
17   discuss either requirement. (Doc. 51). Given that “our entire jurisprudence runs counter to
18   the notion of court action taken before reasonable notice and an opportunity to be heard
19   has been granted both sides of a dispute,” Plaintiffs cannot prevail on their ex parte request
20   for a TRO where they have articulated no justification for why injury is so immediate and
21   irreparable that Defendants cannot be heard before issuance of the TRO. See Reno Air
22   Racing Ass’n v. McCord, 452 F.3d 1126, 1131 (9th Cir. 2006) (quoting Granny Goose
23   Foods, Inc. v. Bhd. of Teamsters, 415 U.S. 423, 438–39 (1974)). As such, Plaintiffs failed
24   to meet their burden of showing they are entitled to an ex parte TRO.
25          In sum, Plaintiffs not only failed to show entitlement under Winter but they also did
26   not abide by Rule 65(b)(1)’s requirements for an ex parte request. Consequently, the Court
27   will deny the Motion (Doc. 51).
28


                                                 -3-
       Case 2:20-cv-00497-JAT Document 66 Filed 06/05/20 Page 4 of 5



 1   IV.    MOTION TO STRIKE
 2          Plaintiffs have also filed a Motion to Strike (Doc. 49). The Plaintiffs ask the Court
 3   to strike the Motion to Dismiss filed by Defendants Donna J. Johanson; the Estate of Gary
 4   T. Johanson; Garpdon, L.L.C.; Johanson Family Revocable Trust (5/26/2006); Bryan L.
 5   Eastin; Margaret Eastin; and Provident Law, PLLC (collectively, “Trust Defendants”)
 6   (Doc. 38). (Doc. 49).
 7          District of Arizona Local Rule of Civil Procedure 7.2(m) governs motions to strike
 8   and provides:
 9          a motion to strike may be filed only if it is authorized by statute or rule, such
            as Federal Rules of Civil Procedure 12(f), 26(g)(2) or 37(b)(2)(A)(iii), or if
10
            it seeks to strike any part of a filing or submission on the ground that it is
11          prohibited (or not authorized) by a statute, rule, or court order.
12   LRCiv 7.2(m)(1). Plaintiffs cite to Federal Rule of Civil Procedure 12(f). (Doc. 49 at 2).
13   Under Rule 12(f), “[t]he court may strike from a pleading an insufficient defense or any
14   redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f).
15          Plaintiffs seek to strike a motion to dismiss, not a matter from any pleading. The
16   plain language of Rule 12(f) only applies to pleadings, and thus not a motion to dismiss.
17   See Sidney-Vinstein v. A.H. Robins Co., 697 F.2d 880, 885–86 (9th Cir. 1983); Holyoak v.
18   United States, No. CV 08-8168-PHX-MHM, 2009 WL 1456742, at *1 (D. Ariz. May 21,
19   2009) (denying a Rule 12(f) motion to strike a motion to dismiss); see also Whittlestone,
20   Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir. 2010) (noting “[t]he function of a 12(f)
21   motion is to avoid the expenditure of time and money that must arise from litigating
22   spurious issues by dispensing with those issues prior to trial” (citation omitted)).
23   Consequently, Rule 12(f) does not provide a basis for the Court to strike the Motion to
24   Dismiss (Doc. 38).
25          Plaintiffs also appear to cite to this Court’s March 10, 2020 order dealing with
26   motions to dismiss under Rule 12(b) and motions to strike under Rule 12(f) in support of
27   their Motion to Strike. (Doc. 49 at 2–3). That order required that the parties meet and confer
28   and certify that they did so before filing either type of motion. (Doc. 7 at 1). Plaintiffs seem


                                                  -4-
       Case 2:20-cv-00497-JAT Document 66 Filed 06/05/20 Page 5 of 5



 1   to suggest that the meet-and-confer requirement in the March 10, 2020 order was not met
 2   because Plaintiffs did not “confer[] with any other ‘defendants’ represented by [the Trust
 3   Defendants’] counsel” other than Defendant Bryan Eastin—who also serves as counsel for
 4   the Trust Defendants. (Doc. 49 at 2–3). Plaintiffs recount that what they and Bryan Eastin
 5   conferred about is Plaintiffs’ ability to cure the asserted deficiencies in the Amended
 6   Complaint. (Id.). Plaintiffs’ narrative rebuts their own argument. Plaintiffs and Defendant
 7   Bryan Eastin (who, again, serves as counsel for the Trust Defendants) conferred about the
 8   asserted deficiencies with the Amended Complaint (Doc. 14) before filing of the Trust
 9   Defendants’ Motion to Dismiss (Doc. 38). That fact is confirmed by both Plaintiffs’ Motion
10   to Strike itself (Doc. 49), as noted above, and the certification in the Trust Defendants’
11   Motion to Dismiss (Doc. 38). (Doc. 49 at 2–3 (stating that Plaintiffs conferred with
12   Defendant Bryan Eastin before filing of the Motion to Dismiss (Doc. 38)); Doc. 38 at 2).
13   The Court’s March 10, 2020 order is therefore not a ground for Plaintiffs’ Motion to Strike
14   (Doc. 49).
15          Plaintiffs have established no ground for striking the Motion to Dismiss (Doc. 38).
16   Accordingly, the Motion to Strike (Doc. 49) will be denied.
17   V.     CONCLUSION
18          Based on the foregoing,
19          IT IS ORDERED that Plaintiffs’ Motion for a Temporary Restraining Order
20   (Doc. 51) is DENIED.
21          IT IS FURTHER ORDERED that Plaintiffs’ Motion to Strike (Doc. 49) is
22   DENIED.
23          Dated this 5th day of June, 2020.
24
25
26
27
28


                                                -5-
